Citation Nr: 0810918	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-00 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for central disc bulge at L5-S1 with low back pain.

2.  Entitlement to a disability rating in excess of 10 
percent for ovarian cysts with pelvic pain.

3.  Whether new and material evidence to reopen a claim for 
service connection for a bilateral knee disability has been 
received.

4.  Whether new and material evidence to reopen a claim for 
service connection for asthma has been received.

5.  Entitlement to service connection for a disability 
manifested by hair loss.

6.  Entitlement to service connection for residuals of a left 
foot injury.

7.  Entitlement to service connection for a psychiatric 
disability, to include depression.

8.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1992 to July 
1998, plus 4 months 13 days of prior active service.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 decision of the RO 
that, in part, denied a disability rating in excess of 20 
percent for service-connected central disc bulge at L5-S1 
with low back pain; declined to reopen claims for service 
connection for headaches, asthma, and a bilateral knee 
disability; and denied service connection for hair loss, a 
left foot disability, depression, and abdominal pain.

In May 2005, the Board found new and material evidence to 
reopen the claim for service connection for headaches.  
Consistent with the veteran's assertions and the record, the 
Board also recharacterized the appeal as encompassing the 
issues on the title page; and then remanded each of the 
matters for additional development.

The issues of service connection for a disability manifested 
by hair loss, a psychiatric disability to include depression, 
and headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's central disc bulge at L5-S1 with low back 
pain has been manifested primarily by moderate limitation of 
motion, minimal muscle spasm, and additional functional loss 
due to pain; severe intervertebral disc syndrome, 
incapacitating episodes, and doctor prescribed bed rest are 
not demonstrated.

2.  The veteran's ovarian cysts with pelvic pain are 
manifested by chronic pelvic pain and are not controlled by 
continuous treatment.

3.  In March 1999, the RO denied service connection for a 
bilateral knee disability and for asthma; the veteran did not 
submit a notice of disagreement within one year of the notice 
of that decision.

4.  Evidence associated with the claims file since March 1999 
does not contribute a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injuries or disabilities, and is not so significant that it 
must be considered in order to fairly adjudicate each of the 
claims. 

5.  There is no competent evidence establishing that the 
veteran currently has residuals of a left foot injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for 
central disc bulge at L5-S1 with low back pain are met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (2002).

2.  The criteria for a disability rating of 30 percent for 
ovarian cysts with pelvic pain are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.116, Diagnostic Code 7615 (2007).

3.  The RO's decision in March 1999, denying service 
connection for a bilateral knee disability and asthma, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).

4.  The evidence received since the RO's March 1999 denial is 
not new and material, and each of the claims for service 
connection for a bilateral knee disability and asthma is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a) (2001). 

5.  The criteria for service connection for residuals of a 
left foot injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through October 2001, May 2005, November 2006, February 2007, 
and September 2007, the RO or AMC notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

In the November 2006 letter, the RO or AMC also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Notice in an increased rating claim 
must also notify a claimant to submit evidence and 
information that demonstrates a worsening or increase in 
severity of the disability, and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, No. 05-0355, slip op. at 5-6 (Jan. 30, 
2008).

In this case, the veteran described the effects of her 
service-connected disabilities on her daily activities in 
various correspondence.  In January 2008, she also indicated 
that she had no further information to substantiate her 
claims.  Accordingly, any notice error is not prejudicial 
because the veteran has demonstrated actual knowledge of the 
information that is necessary to support the claims.  

The February 2007 letter notified the veteran that her 
previous claims for service connection for a bilateral knee 
disability and asthma had been denied.  The RO or AMC advised 
the veteran of the evidence needed to establish each element 
for service connection.  The RO or AMC told her that once a 
claim had been finally disallowed, new and material evidence 
was required for reopening, and also told her what 
constituted new evidence and what constituted material 
evidence.  This letter satisfied the notice requirements of 
Kent.

Here, the RO or AMC re-adjudicated each of the claims after 
notice was provided.  Hence, the veteran is not harmed by any 
defect as to the timeliness of the statutory and regulatory 
notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with certain 
claims decided on appeal, reports of which are of record.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

The veteran has not been afforded an examination for her 
claimed residuals of a left foot injury.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence of any current residuals of a left foot 
injury that may be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A.  Central Disc Bulge at L5-S1 with Low Back Pain

Service connection has been established for central disc 
bulge at L5-S1 with low back pain.

The RO or AMC has evaluated the veteran's disability as 20 
percent disabling under former Diagnostic Code 5299-5292, 
pertaining to limitation of motion of the lumbar spine.  

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).

The former rating criteria did not define "mild," 
"moderate," or "severe." limitation of motion.  However, 
the recently revised rating criteria provide some guidance.  
Under those criteria, normal forward flexion of the 
thoracolumbar spine is to 90 degrees.  Normal extension is 
from 0 to 30 degrees.  Normal lateral flexion, as well as 
rotation, is from 0 to 30 degrees to the left and right.  
38 C.F.R. § 4.71a, Note (2), following General Rating Formula 
for Disease and Injuries of the Spine (2007).

Alternatively, under former Diagnostic Code 5293 (renumbered 
5243), a 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2007).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic 
Code 5243 (2003), a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2007); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic codes, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of former Diagnostic Codes 
5285 or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

An MRI scan of the veteran's lumbar spine in August 2000 
revealed an exaggerated lordosis, particularly prominent at 
the L5-S1 level; and facet joint degeneration, most 
prominently at L5-S1 level.  A mild broad-based disc bulge at 
the L3-L4 level was noted as clinically insignificant.  

The report of an October 2000 VA examination shows that the 
range of motion of the veteran's lumbar spine was to 50 
degrees on flexion, to 20 degrees on extension, to 25 degrees 
on left and right lateral bending, and to 45 degrees on 
rotation to the right and left.  Strength was 5/5 in all 
major muscle groups in the lower extremities.  Sensation, 
though decreased in the left L5 dermatome, was normal 
elsewhere.  The examiner opined that the veteran's mildly 
limited range of motion may make certain activities that 
required bending more difficult.  No objective neurologic 
deficit was found.

X-rays taken in September 2001 revealed a normal lumbar 
spine.  Evaluation at that time revealed no evidence of pain, 
no limp, and that heel and toe walk were fine.  There was no 
tenderness or spasm on palpation.  Range of motion was full; 
straight leg raising was negative.  No radicular findings 
were noted.

During the report of an April 2003 VA examination, the 
veteran reported low back pain every day, described as a dull 
aching pain.  She also reported periods of flare-up, when the 
intensity of the pain was much worse.  The only alleviating 
factor was rest or sitting in hot water.  On examination, the 
veteran had nearly fully flexion, but she developed 
significant pain beyond 45 degrees.  She also had more focal 
pain with backward extension beginning at about 20 degrees.  
No other factors limited her range of motion.  Neurological 
examination revealed normal symmetrical reflexes with no 
pathological Babinski's sign.

Records reflect that the veteran underwent a lumbar medial 
branch block at a VA pain clinic in March 2005.  She obtained 
a TENS unit for pain management in July 2005.

The report of an October 2007 VA examination reflects that an 
electromyograph of the lower extremities had been normal-
i.e., not confirming any radiculopaties.  The veteran 
reported that her back pain caused her to lose 25 days of 
work during the last year, but did not prevent her from doing 
paperwork and other daily activities.  Examination revealed 
significant exacerbation of the lordosis of the lumbar spine. 
Range of motion of the thoracolumbar spine was to 60 degrees 
on forward flexion, to 30 degrees on extension, to 30 degrees 
on lateral bending to each side, and to 30 degrees on 
rotation to each side.  There was definite increased pain and 
spasm of paraspinous muscles after ten toe touches.  
Neurologic examination revealed cranial nerves II through XII 
grossly intact.  There was no evidence of lumbar or sacral 
radiculopathy.  The examiner opined that the veteran did not 
have classical intervertebral disc syndrome, but there was 
documentation of lumbarization of L5-S1 with MRI evidence for 
facet joint degeneration at several levels.   

In this case, there is objective evidence of, at most, 
moderate limitation of motion of the lumbar spine with pain.  
The evidence does reflect daily lower back pain, and that the 
veteran experiences flare-ups of pain and some additional 
functional loss with repetition.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  In fact, the 
October 2007 VA examiner found it likely that pain associated 
with the veteran's lumbarization of L5-S1 with facetitis was 
not relieved by either facet blocks or medial branch blocks 
at several levels, and other interventions.

Given the findings of the October 2007 VA examination, the 
veteran's complaints, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's central 
disc bulge at L5-S1 with low back pain warrants a 30 percent 
disability rating under former Diagnostic Code 5292 for 
moderate limitation of motion with additional functional loss 
due to pain.  See 38 C.F.R. § 4.7.

The question now becomes whether the veteran is entitled to a 
rating in excess of 30 percent under any applicable criteria 
pertaining to the lumbar spine.

Notwithstanding the veteran's complaints of flare-ups and 
functional loss, the evidence shows that the veteran can flex 
her thoracolumbar spine well beyond 30 degrees.  Higher 
evaluations may be assigned for ankylosis, but the veteran 
retains significant back motion, and thus does not have 
ankylosis.  She, therefore, does not meet the criteria for an 
increased rating under the General Rating Formula.  38 C.F.R. 
§ 4.7, 4.21.

The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  No neurological deficits have been associated with 
the veteran's central disc bulge at L5-S1 with low back pain 
to warrant a separate compensable disability rating under any 
diagnostic code.  Hence, the revised rating criteria do not 
provide a basis for a disability evaluation in excess of 30 
percent for the veteran's central disc bulge at L5-S1 with 
low back pain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243 
(2007).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of a 30 percent, 
but no higher, evaluation for the veteran's central disc 
bulge at L5-S1 with low back pain.

B.  Ovarian Cysts with Pelvic Pain

Service connection has been established for ovarian cysts 
with pelvic pain.  The RO assigned a 10 percent disability 
rating under 38 C.F.R. § 4.116, Diagnostic Code 7628-7615.

Benign neoplasms of the gynecological system or breast are 
evaluated according to impairment in function of the urinary 
or gynecological systems, or of the skin. 38 C.F.R. § 4.116, 
Diagnostic Code 7628.

Disease, injury, or adhesions of the ovaries with symptoms 
requiring continuous treatment warrant a 10 percent rating.  
Symptoms not controlled by treatment warrant a 30 percent 
rating.  See 38 C.F.R. § 4.116, Diagnostic Code 7615 (2007).

The report of an October 2000 VA examination reflects a prior 
history of pelvic surgery, including an exploratory 
laparoscopy prior to two C-sections in 1992 and 1996; and a 
total abdominal hysterectomy in October 1997.  The veteran 
currently reported pelvic pain, intermittent in nature, 
occurring on a daily basis.  Examination revealed tenderness 
in the bilateral lower quadrants just superior to her 
inguinal ligament, and over her suprapubic area.  No rebound 
or guarding was noted, and no masses were felt.  A pelvic 
ultrasound in December 1999 revealed a right ovary of 3.1 
centimeters with a 13 millimeter cyst, and a left ovary of 44 
millimeters with a 13 millimeter cyst.  The examiner opined 
that the etiology of the veteran's abdominal pain was 
consistent with her previous diagnosed endometriosis, as well 
as findings of ovarian cyst.

In January 2001, a private physician opined that the 
veteran's reported history of endometriosis, pelvic adhesive 
disease, and recurrent ovarian cysts could contribute to her 
chronic pelvic pain.  The physician recommended a low-dose 
oral contraceptive as a good way to treat both endometriosis, 
as well as suppress ovarian cyst formation.  The veteran also 
was to take ibuprofen, as needed, for pelvic discomfort.

In September 2001, one examiner opined that the veteran's 
chronic pelvic pain seemed to be a component of irritable 
bowel syndrome, and that there may also be adhesions around 
her ovaries.  Surgery was not recommended.

During a May 2003 VA examination, the veteran reported that 
she had pain most days in the pelvic area on the right and 
left side, and also around her navel.  The pain was 
exacerbated by walking and standing, and pain medications did 
not really take the pain away, but made it manageable.  The 
examiner opined that it was as likely as not that the veteran 
had pelvic adhesive disease related to previous hysterectomy 
and two C-sections.

In March 2005, a pelvic ultrasound showed the ovaries to be 
normal in size, with a tiny little cyst on the left ovary.  
In April 2007, multiple follicular cysts were noted.

The report of an October 2007 VA examination included a 
diagnosis of pelvic pain syndrome of unknown etiology.

Here, the overall evidence shows that the veteran continues 
to have chronic pelvic pain, which has not been controlled 
with continuous treatment.  While the evidence shows a 
longstanding history of chronic pelvic pain, most examiners 
recommended against further surgery.  Thus, in the absence of 
medical evidence that the veteran's ovarian cysts with pelvic 
pain are controllable by continuous treatment, the 
preponderance of the evidence is in favor of a 30 percent 
disability rating under Diagnostic Code 7615.  See 38 C.F.R. 
§§ 4.7, 4.21 (2007).

  C.  Extraschedular Consideration and Conclusion

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any 
increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  While the veteran reportedly 
had missed days of work due to pain, she had not reported any 
economic impact from the disabilities. Nor is there evidence 
of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Petitions to Reopen

The veteran's original claims for service connection for a 
bilateral knee disability and for asthma were denied by the 
RO in March 1999.

Evidence of record at the time of the last final denial in 
March 1999 included the veteran's service medical records, 
his DD Form 214, X-rays taken of the veteran's knees and 
chest in October 1998, and  the report of an October 1998 VA 
examination.

Regarding bilateral knees, the service medical records showed 
a complaint of bilateral knee pain of two weeks' duration in 
August 1991.  The assessment at that time was strain knee, 
bilateral.  Evaluation of the veteran's knees in January 1998 
revealed full range of motion and no crepitus.  The VA 
examination report included a diagnosis of knee pain 
bilateral, as likely as not, patellar femoral syndrome.

Regarding asthma, the service medical records showed 
complaints of breathing problems while pregnant in April 
1994.  The veteran was treated with an inhaler.  Records show 
an assessment of reactive airway disease, due to improper use 
of medications in May 1994; and normal pulmonary function 
testing, as well as a normal exercise study, in March 1995.  
There were also complaints of wheezing associated with a 
respiratory illness in September 1996.  The VA examination 
report included a diagnosis of bronchial asthma, mild.

Based on this evidence, the RO concluded that the evidence 
failed to establish any chronic condition in service or 
shortly thereafter; and failed to establish a link to 
military service.  The veteran was informed that the RO had 
found no evidence showing that either a bilateral knee 
disability or asthma was incurred in or aggravated by the 
veteran's military service.
  
As there was no timely appeal, the RO's March 1999 decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  

The present claims were initiated by the veteran on 
August 17, 2001.  VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Under the version of 38 C.F.R. § 3.156(a), applicable to 
claims to reopen received prior to August 21, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding bilateral knees, the report of an October 2007 VA 
examination revealed that the veteran had a normal light 
touch sensation in the anterior and posterior thighs, and the 
entire left lower extremity; but at the knee she developed an 
unexplained stocking numbness, reporting marked decrease in 
perception of the ten-gram monofilament fiber from the right 
knee distally to include the shin, calf, dorsum of the foot, 
sole of foot, and tips of toes.  No bilateral knee disability 
was found.

In January 2004, the veteran contended that she had been 
treated continuously during service for a bilateral knee 
disability, but that no examination was conducted to 
determine whether her knees were damaged or showed signs of 
arthritis.  She also contended that her knee pain was present 
and constant.

Regarding asthma, the report of an April 2003 VA examination 
found no evidence of a restrictive pulmonary disease.  The 
results of pulmonary function testing at that time were 
normal.  X-rays taken of the veteran's chest in March 2006 
showed no abnormalities; her lungs were clear.

In January 2004, the veteran contended that she was treated 
for asthma with inhalers and medications during her entire 
tour of duty in Germany from 1992 to 1995. 

Under the pre-August 29, 2001 version of 38 C.F.R. § 3.156, 
the evidence need only, at a minimum, "contribute a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.  Here, the newly 
received evidence does not meet this minimum requirement.

The evidence is cumulative.  There is no evidence of current 
disability, and no competent evidence linking any current 
bilateral knee disability and/or asthma with service.  Absent 
evidence of a current bilateral knee disability and asthma, 
and of a nexus between any currently shown disability and 
service, the newly received evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of each of the claims.

The veteran has offered contentions in which she argued that 
she was treated both for a bilateral knee disability and for 
asthma in service.  The veteran, as a lay person, lacks the 
requisite medical knowledge to make a competent diagnosis of 
a disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In addition, her statements are cumulative of those offered 
at the time of the initial denial.  

As new and material evidence has not been received, each of 
the claims for service connection for a bilateral knee 
disability and for asthma is not reopened.



IV.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects, and the Board presumes the veteran to have been in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

A.  Residuals of a Left Foot Injury

Records show that the veteran complained of pain in her left 
foot of three days' duration in September 1991.  She reported 
no history of injury.  X-rays revealed no fracture, 
dislocation, or other significant bony abnormality.  There 
was no evidence of soft tissue injury.

Records dated in September 1994 reflect that the veteran 
sustained a blunt trauma to her left foot when she dropped a 
glass bowl on her foot.  Examination revealed tenderness to 
pressure over the dorsal foot.  X-rays revealed no fracture.  
The initial assessment was contusion, left foot.  Treatment 
included ice and elevation, a post-splint, crutches, and 
medications.  Follow-up visits revealed continued swelling 
and tenderness.  A subsequent assessment was soft-tissue 
injury of the left foot.  

In October 1994, one physician assessed contusion/sprain of 
the left foot.  The physician noted that the veteran was on 
her feet most of the time because she had an 11-month-old 
child at home.  X-rays revealed no fracture.

In February 1995, the veteran complained of numbness and pain 
of the left foot, secondary to the contusion which left her 
immobile for prolonged periods of time.  Physical therapy was 
recommended.

Physical therapy records dated in March 1995 reveal a history 
of severe contusion of the dorsum left foot, with residual 
paresthesia and inconsistencies with manual muscle test of 
left foot and ankle.

On a "Report of Medical History" completed by the veteran at 
the time of her Medical Board examination in February 1998, 
the veteran reported the injury of her left foot.  The 
examiner noted status-post left foot contusion, 1993.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

In June 2006, the veteran reported pain on the outer aspect 
of her left foot over the long bones, 4th and 5th metatarsals.  
X-rays at that time revealed no evidence of a stress 
fracture.  The joints had a normal appearance.  Neither 
residuals of the in-service contusion nor any left foot 
injury were found.

Although the veteran has asserted that she has residuals of a 
left foot injury, she is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that she currently has residuals of 
a left foot injury.

Because the evidence weighs against a current diagnosis of 
residuals of a left foot injury, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

A disability evaluation of 30 percent for the veteran's 
central disc bulge at L5-S1 with low back pain is granted.

A disability evaluation of 30 percent for the veteran's 
ovarian cysts with pelvic pain is granted.

New and material evidence has not been received; the 
application to reopen the claim for service connection for a 
bilateral knee disability is denied.

New and material evidence has not been received; the 
application to reopen the claim for service connection for 
asthma is denied.

Service connection for residuals of a left foot injury is 
denied.

REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  

Service connection is in effect for total abdominal 
hysterectomy; scar residuals of hysterectomy and C-Sections; 
ovarian cysts with pelvic pain; and central disc bulge at L5-
S1 with low back pain.

Hair Loss

The veteran contends that service connection for a disability 
manifested by hair loss is warranted on the basis that her 
hair loss is proximately due to or a result of medications 
taken for treatment of her service-connected disabilities.

Medical records document complaints of hair loss in April 
2000, September 2000, January 2001, and February 2007.

Under these circumstances, the Board finds that an 
examination is needed to determine whether it is at least as 
likely as not that the veteran has a disability manifested by 
hair loss that either had its onset during service or is 
related to her active service, or is related to a service-
connected disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4) (2007).  

Depression

Records in the claims file reflect that the veteran was 
hospitalized for severe depression during her pregnancy in 
service.  The veteran reported being hospitalized at the Army 
hospital facility in Fort Stewart, Georgia, for approximately 
30 days in 1995, followed by outpatient treatment.  These 
records are relevant to the veteran's claim for service 
connection.  Under the circumstances, the RO or AMC should 
make an attempt to obtain hospital clinical records and 
outpatient treatment records regarding the veteran's 
treatment for depression in or about 1995.

Records received from the Social Security Administration 
include a psychological evaluation in September 1999, 
diagnosing dysthymic disorder, rule out major depression.

VA treatment records show an assessment of chronically 
depressed with multiple medical complaints in August 2000; an 
Axis I diagnosis of depression, neurotic, in September 2001; 
and an impression of dysthymic/depression in June 2002.

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing treatment for severe 
depression in 1995, satisfy the requirement for evidence that 
the current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, however, 
there is no competent medical opinion specifically linking 
any current depression to service.

An examination is needed to determine whether it is at least 
as likely as not that the veteran has a psychiatric 
disability, to include depression, that either had its onset 
during service or is related to her active service-to 
specifically include in-service incidents of depression in 
1995-or is related to a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Headaches 

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing treatment for 
headaches, also satisfy the requirement for evidence that the 
current condition may be related to service.  Kowalski, 19 
Vet. App. at 171.  In this case, while the veteran reported a 
continuity of headache pain, there is no competent medical 
opinion specifically linking any current disability 
manifested by headaches to service.

While the report of the April 2003 VA examination includes a 
diagnosis of migraine headaches, the veteran's claims file 
was not available to the examiner and no medical opinion was 
provided.

Under the circumstances, another examination is needed to 
determine whether the veteran's current disability manifested 
by headaches either had its onset during service or is 
related to her active service-to specifically include in-
service incidents of headaches.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for a 
disability manifested by hair loss, since 
March 2007; for depression, since July 
2003; and for headaches, since May 2003.  
After securing the necessary release(s), 
obtain these records.

2.  Take appropriate action to obtain the 
veteran's hospital clinical records and 
outpatient treatment records for 
treatment of depression in service in or 
about 1995 at the Army hospital facility 
in Fort Stewart, Georgia.  Send a copy of 
the veteran's separation document with 
the request.  All records and/or 
responses received should be associated 
with the claims file.    

3.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of hair loss, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service; or

(b)  whether it is at least as 
likely as not that medications for 
treatment of the veteran's service-
connected disabilities caused or 
increased the veteran's hair loss.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of depression, and to 
determine:

(a)  whether it is at least as 
likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease 
or injury incurred or aggravated 
during service, to specifically 
include the in-service incidents of 
depression in 1995; or 

(b)  whether it is at least as 
likely as not that the veteran's 
service-connected disabilities 
caused or increased the veteran's 
depression.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

5.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of headaches; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service-to specifically include the in-
service incidents of headaches. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

6.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
her claims.

7.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a supplemental 
statement of the case (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


